                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    FRANKIE BONILLA,                                        No. 4:18-CV-02343

                   Plaintiff,                               (Judge Brann)

          v.                                                (Magistrate Judge Mehalchick)

    KEIFER BATHGATE, et al.,

                   Defendants.

                                              ORDER

                                          APRIL 30, 2019

     1.        On December 7, 2018, Plaintiff filed a Complaint. ECF No. 1.

     2.        On March 6, 2019, Magistrate Judge Karoline Mehalchick screened

               Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A and accordingly

               entered a Report and Recommendation. ECF No. 10.

     3.        Neither party has objected to that recommendation.

     4.        This Court has reviewed Magistrate Judge Mehalchick’s Report and

               Recommendation and has determined that “there is no clear error on the

               face of the record.”1




1
     See Univac Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)
     (“When no timely objection is filed [to a Report and Recommendation], the court need only
     satisfy itself that there is no clear error on the face of the record in order to accept” it.).
5.   Therefore, IT IS HEREBY ORDERED that:

     a.   Magistrate Judge Mehalchick’s Report and Recommendation, ECF

          No. 10, is ADOPTED IN IS ENTIRETY.

     b.   Plaintiff is GRANTED LEAVE to file an amended complaint on or

          before May 31, 2019.

     c.   The matter is REMANDED to Magistrate Judge Mehalchick for

          further proceedings.



                                    BY THE COURT:


                                    s/ Matthew W. Brann
                                    Matthew W. Brann
                                    United States District Judge
